EXHIBIT 10.2 GEORGETOWN SAVINGS BANK INCENTIVE COMPENSATION PLAN GOALS FOR JULY 1, 2010 – DECEMBER 31, 2010 Organizational Level: Executive Employee: Joseph W. Kennedy Incentive Target (6-months):11% ($6,935) Title: Senior Vice President/Chief Financial Officer The dollar figures presented in this example are estimates.Incentive payments will be based on the employee’s base compensation, which includes actual straight-time pay (excludes overtime), jury duty, holiday, vacation, personal and sick pay for the period of July 1, 2010 through December 31, 2010. Minimum Thresholds In order to receive payment for achievement of the goals listed below, the following thresholds must be met: 1. CAMELS ratings must be at a rating of “2” or better at all time during the Plan Year.This will be measured by both internal audit results and OTS rating. 2. Asset Quality must be at a level of “Satisfactory” or better at all time during the Plan Year.This will be measured by both internal audit results and OTS rating. Tier 1: Bank-wide Performance GOAL: #1: Profitability – Achieve Return on Assets (ROA) Payout Percentage: 50% $3,467 Goals Payout 95% of budget At budget 110% of budget Stretch Goal Every .05% over 110% of Budget Tier 2: Team Performance GOAL #2: Profitability – Achieve Net Interest Margin Percentage Payout Percentage: 25% $1,734 Goals Payout 96% of budget At budget 104% of budget Stretch Goal Every .15% over 104% ofbudget GOAL #3: Profitability – Achieve Non-Interest Expense Level Payout Percentage: 25% $1,734 Goals Payout 2% above budget At budget 2% below budget Stretch Goal Every $69,442 below 2% below budget Tier 3: Individual Performance Goals:None Minimum Level of Expectations To be eligible for this Incentive Compensation Plan the employee must meet the following: · Performing at a satisfactory level or above, · Not on written warning, and · Actively employed at the time of the incentive payment.
